NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PETRA CABRERA ROCHA, AKA Petra                  No.    15-70647
Rocha Cabrera,
                                                Agency No. A086-986-866
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 24, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Petra Cabrera Rocha, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture.

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Cabrera Rocha does not challenge the agency’s determination that her

criminal history makes her ineligible for asylum and withholding of removal.

Substantial evidence supports the agency’s denial of deferral of removal under the

Convention Against Torture because Cabrera Rocha failed to show that it is more

likely than not she will be tortured by or with the consent or acquiescence of the

government if returned to Mexico. Mairena v. Barr, 917 F.3d 1119, 1125-26 (9th

Cir. 2019) (per curiam).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   15-70647